First, appellant argues that trial counsel was ineffective for
                failing to consult with appellant before sentencing and inform him that
                the State had filed a notice of intent to seek habitual criminal sentencing.
                Appellant failed to demonstrate prejudice. Appellant asserts that, had
                counsel informed him earlier that the State had filed notice to have him
                adjudicated a habitual criminal, appellant might have filed a presentence
                motion to withdraw his guilty plea. However, appellant was informed in
                the plea agreement and during the plea canvass that the State might seek
                habitual criminal adjudication. Thus, he has failed to demonstrate that
                the fact that the State actually filed notice to seek habitual criminal
                adjudication would have constituted a substantial reason to withdraw a
                guilty plea. See Crawford v. State, 117 Nev. 718, 721, 30 P.3d 1123, 1125
                (2001) ("District courts may grant a motion to withdraw a guilty plea prior
                to sentencing for any substantial, fair, and just reason."). Appellant also
                asserts that he would have reviewed his prior convictions to determine
                whether they were valid and he would have consulted his counsel about
                evidence to be introduced at sentencing. Appellant does not identify any
                evidence that counsel should have, but did not, produce at sentencing, nor
                has appellant alleged that any of his prior felony convictions were invalid.
                See Hargrove, 100 Nev. at 502, 686 P.2d at 225 (noting that "bare" or
                "naked" claims are insufficient to grant relief). Thus, we conclude that the
                district court did not err in denying these claims.
                            Second, appellant argues that trial counsel was ineffective for
                failing to explain to him that he could receive a life sentence if he pleaded
                guilty. Appellant failed to demonstrate prejudice. Appellant correctly
                points out that the plea agreement did not inform him of the maximum




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                     sentences that he could receive if he were found to be a habitual criminal.'
                     However, during the plea canvass, the State informed appellant that, if he
                     were to be sentenced as a habitual criminal, the district court could
                     impose a sentence of 10 to 25 years in prison, a sentence of 10 years to life,
                     or a sentence of life without parole. Although the State agreed to
                     recommend a sentence of no more than 10 to 25 years at sentencing,
                     appellant was specifically informed in both the plea agreement and during
                     the plea canvass that the district court was not bound by the parties'
                     negotiations and had sole discretion as to which sentence to impose.
                     Appellant affirmed his understanding of this and affirmatively
                     acknowledged that his decision to enter a guilty plea was not motivated by
                     any promises not contained in the written guilty plea agreement. Thus,
                     we conclude that the district court did not err in finding that appellant
                     knew when he entered his guilty plea that he could be sentenced to life
                     without parole. See Hudson v. Warden, 117 Nev. 387, 396, 22 P.3d 1154,
                     1160 (2001) (applying a "totality of the circumstances" test to determine
                     whether defendant understood the consequences of the plea);                see also
                     Rouse v. State, 91 Nev. 677, 679, 541 P.2d 643, 644 (1975) (holding that
                     defendant's mere subjective belief regarding sentencing was insufficient to
                     invalidate his decision to enter a guilty plea). Accordingly, we conclude
                     that the district court did not err in denying this claim.
                                     Third, appellant argues that trial counsel was ineffective for
                     failing to provide mitigating evidence at sentencing. Specifically,
                     appellant contends that counsel should have presented evidence

                            'With regard to the habitual-criminal sentencing possibilities, the
                     plea agreement provided only that "the State may pursue a habitual
                     criminal sentencing enhancement under NRS 207.010, however, the State
                     will cap any recommendation at 10 to 25 under that enhancement."

SUPREME COURT
        OF
     NEVADA
                                                             3
(0) I947A


              Efai        n2Pg   trsnater                                            30111MINIMENNIMILAWikvgr.
                      concerning appellant's drug addiction and character. Appellant's claim is
                      belied by the record, as counsel did present mitigating evidence about his
                      drug addiction and character at sentencing. Appellant fails to identify any
                      other specific evidence that counsel should have presented. See Hargrove,
                      100 Nev. at 502, 686 P.2d at 225. Thus, we conclude that the district court
                      did not err in denying this claim.
                                               Finally, appellant argues that the district court erred in
                      summarily dismissing all of his claims from his proper person petition.
                      Other than asserting that his petition contained numerous meritorious
                      claims, appellant does not present any argument on appeal demonstrating
                      that the district court erred in this regard.               See Maresca v. State, 103 Nev.
                      669, 673, 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to present
                      relevant authority and cogent argument."). Because appellant failed to
                      demonstrate that he was entitled to relief, we conclude that the district
                      court did not err in denying his claims without holding an evidentiary
                      hearing. See Hargrove, 100 Nev. at 503, 686 P.2d at 225.
                                               For the reasons stated above, we
                                               ORDER the judgment of tbe_district court AFFIRMED.




                                                                       Gibbons


                                                                                                        J.




    SUPREME COURT
            OF
         NEVADA
                                                                          4
    (0) 1947A


4' 4.2M6iMiVaffiZERVA tgaTA
1                                          :1M_WarlifERROELOWNideffMiniaMaiNEEMMEgnitir*Y -,ASEE.Ick1
                              ::-F*::::.--'7
                cc:   Hon. Lidia Stiglich, District Judge
                      Edward T. Reed
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A


                                                            •   - . •   EMI   M:W.1